Citation Nr: 0529420	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the toes bilaterally.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for laxity of the left knee.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In July 2005, the Board remanded the matters for due process 
considerations.



FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
service connection for residuals of a cold weather injury to 
the toes of both feet and granted service connection for 
laxity of the left knee.

2.  The veteran was duly notified of the decision and his 
appellate rights in a September 27, 2002, letter.

3.  In March 2003, the RO received the veteran's notice of 
disagreement with the September 2002 rating decision denying 
service connection for residuals of a cold weather injury to 
the toes of both feet and the grant of 10 percent for the 
service-connected laxity of the left knee.

4.  On August 21, 2004, the RO issued the veteran a statement 
of the case addressing the issues of entitlement to service 
connection for residuals of a cold weather injury to the toes 
of both feet and entitlement to an initial evaluation of 
residuals, left knee strain.

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the September 2002 rating decision.



CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal of the September 2002 rating decision, and the Board 
therefore has no jurisdiction to consider an appeal stemming 
from that decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Laws and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2005).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2005).  Any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 
C.F.R. §§ 20.101, 20.202 (2005).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2005).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2005).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

II. Analysis

As noted above, in a September 2002 rating decision, the RO 
denied service connection for residuals of a cold weather 
injury to the toes of both feet and granted service 
connection for laxity of the left knee.  The veteran's left 
knee disability was assigned a 10 percent disability rating. 
The veteran was duly notified of the decision and his 
appellate rights in a September 27, 2002, letter.

In March 2003, the RO received the veteran's notice of 
disagreement with the September 2002 rating decision.  The 
veteran alleged that he incurred frostbite in his toes while 
stationed at Fort Drum.  He also alleged that the service-
connected laxity of the left knee warranted a 20 percent 
disability rating.

In August 2003, the veteran elected the Decision Review 
Officer Post-Decision Process.  In a December 23, 2004, 
letter the veteran was notified that his election was 
untimely filed and that his appeal must be processed using 
the Traditional Appeal Post-Decision Review Process.  

In response to the veteran's March 2003 notice of 
disagreement, on August 21, 2004, the RO issued the veteran a 
statement of the case addressing the issues of entitlement to 
service connection for residuals of a cold weather injury to 
the toes of both feet and entitlement to an initial 
evaluation of residuals, left knee strain.  There is no 
indication that the veteran did not receive the statement of 
the case.  The veteran was also provided with a blank VA Form 
9 on which to perfect his appeals. In addition, the veteran 
was again notified of his procedural and appellate rights, 
and was clearly advised that in order to complete his appeal, 
he had to file a substantive appeal within 60 days of the 
statement of the case.

In a July 7, 2005, decision and remand, the Board requested 
that the issues be remanded for due process considerations, 
specifically for the issuance of a statement of the case.  In 
July 2005, the RO responded that a statement of the case was 
already of record and therefore there was compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  Neither the 
veteran nor his representative has submitted any written 
statement during the remainder of the appellate period which 
could be interpreted as a substantive appeal.

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or his representative submitted any written 
statement within the remainder of the appellate period which 
could be interpreted as a substantive appeal of the September 
2002 rating decision.

In that regard, the Board notes that in April 2004, the 
veteran had a DRO informal conference regarding his claim for 
an increased disability rating for his service-connected low 
back disability, to include lumbar strain with radicular 
symptoms and spondylosis at L4-L5.  A summary of discussion 
of that conference is of record.  In addition, in June 2005, 
his representative submitted written arguments to VA, listing 
the issue on appeal as seeking increase for lumbar spine 
injury.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the September 2002 rating decision; thus, the 
Board has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); Rowell 
v. Principi, 4 Vet. App. 9 (1993) (if there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal).

It is also noted that there is no indication of record, nor 
has the veteran contended, that he had good cause for failing 
to request an extension or perfect his appeal in a timely 
manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (holding that an extension of time 
in which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
section 20.303).  Moreover, the Board has taken no action 
which would constitute a waiver of the substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996); Roy v. Brown, 5 
Vet. App. 554 (1993).


						(CONTINUED ON NEXT PAGE)








ORDER

The veteran did not submit a timely and adequate substantive 
appeal with the September 2002 rating decision denying 
service connection for residuals of cold weather injury to 
the toes bilaterally, and assigning an initial rating of 10 
percent for laxity of the left knee; thus, the appeal of this 
matter is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


